United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                  October 25, 2006

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 05-30777
                         Conference Calendar


UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

RAMIRO RODRIGUEZ-LINARES,

                                     Defendant-Appellant.

                        --------------------
           Appeal from the United States District Court
               for the Western District of Louisiana
                     USDC No. 2:05-CR-20017-ALL
                        --------------------

Before JOLLY, DeMOSS, and STEWART, Circuit Judges.

PER CURIAM:*

     The Federal Public Defender appointed to represent Ramiro

Rodriguez-Linares (Rodriguez) has requested leave to withdraw and

has filed a brief as required by Anders v. California, 386 U.S.
738 (1967).    Rodriguez has not filed a response.     Our independent

review of the record and counsel’s brief discloses no

nonfrivolous issue for appeal.    Counsel’s motion for leave to

withdraw is GRANTED, counsel is excused from further

responsibilities, and the appeal is DISMISSED.       See 5TH CIR.

R. 42.2.

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.